In his original and able supplemental motions appellant urges that the facts do not make out a case of guilt. His argument seems based almost entirely on the hypothesis that the jury must accept as true the testimony of appellant. There is no such rule. It is undisputed that he drove his car on the occasion in question into a garage which was about 50 feet wide and left it standing about 15 feet inside for approximately ten minutes while one of the employes fixed a leak in the spare tube. The car was then backed out of the garage either by appellant or an employe and appellant was in the car and about to continue his journey on to a neighboring town when the sheriff came up, searched the car and found a quart bottle of white whiskey and a fruit jar about two thirds full of red whiskey under the back seat. Appellant swore that while his tube was being repaired he went to a toilet and there found two strangers who were drinking and who gave him a drink, and who told him they would like to sell him some whisky, and from whom he bought two quarts of said liquor for which he paid them $10.00. They agreed to put the whiskey in his car. He swore that he had at no time seen the whiskey and did not see it placed in the car, and that when he got in the car just before the sheriff arrested him and searched the car, he knew nothing more about the presence of whiskey there than as above stated. These ubiquitous strangers who infest our country and inveigle our people into, buying whiskey, stolen horses, cattle and other property, and otherwise get our citizens in so much trouble, are a great menace to the peace and safety of the community. Invariably they are like the Arabs who "Fold their tents and as silently steal away." They refuse to appear in court and back-up the stories of their victims. They are constantly imposing upon credulous people. In this instance it seems that they induced appellant to buy "sight unseen" two quarts of whisky and received from him $10.00 in money, paid upon his faith in their promise that they would find his car in broad open daylight, in a public garage, and put two quarts of whiskey under the seat. The visibility of said strangers is seriously brought in question by the testimony of Mr. Senter, the garage man, who says he was in his garage and around the car in question during the entire time it was in there and that no strangers came in during said time, and that no one placed any packages under the seat of appellant's car; that had such things taken place he would of necessity have seen same. The trustworthiness of appellant's plea was for the jury. The liquor was unquestionably *Page 279 
found in his car. From the jury's standpoint they were given two ways of accounting for its presence, one of which was that it was placed in the car by these apparently invisible and unknown "strangers." The other was that it was in the car when it was driven into the garage by appellant. If this presented any dilemma to the jury they had a right to take either horn they saw fit, it being their province to accent or reject the testimony of the accused. They evidently did not believe his story. We have no criticism to make of the jury for refusing to believe it. In our opinion their conclusion of guilt was supported by the testimony.
Nothing in West v. State, 248 S.W. Rep. 371, antagonizes our holding. The accused in that case was seen loitering near where a suit case full of liquor was found. Another party was with him. From the entire record it did not appear to us that the testimony supported the belief that the accused transported the liquor in question.
The motion for rehearing will be overruled.
Overruled.